Citation Nr: 0307038	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  98-18 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had essentially continuous active military 
service from December 1958 to October 1980.  He died in March 
1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which denied service 
connection for the cause of the veteran's death after finding 
that new and material evidence had not been submitted to 
reopen the appellant's claim.

This case was previously before the Board.  A Board decision 
in August 2000 found that the appellant had submitted new and 
material evidence to reopen her previously denied claim for 
service connection for the cause of the veteran's death, and 
then remanded the appellant's claim to the RO for further 
development of the issue on the merits.  The case has since 
been returned to the Board and is now ready for appellate 
review.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, obtained all relevant medical 
evidence designated by the appellant and obtained a medical 
opinion in order to assist the appellant in substantiating 
her claim for VA benefits.

2.  The cause of the veteran's death in March 1993 according 
to the death certificate was carcinomatosis-rule out 
pancreas-rule out lung, due to or as a consequence of 
malnourishment, due to or as a consequence of dementia.  
Pancreatic adenocarcinoma leading to congestive heart failure 
was identified as the cause of death on the veteran's autopsy 
report.

3.  At the time of death, service connection was in effect 
for peripheral neuropathy of the right lower extremity, 
secondary to alcoholism, evaluated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity, secondary 
to alcoholism, evaluated as 20 percent disabling; and for 
hypertension, evaluated as 10 percent disabling.

4.  No competent (medical) evidence has been presented that 
attributes the disease processes implicated in the veteran's 
death to military service; nor is it shown that his service-
connected disabilities contributed substantially or 
materially to cause the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed by, an injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that this recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and any representative, of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The record reflects that the appellant has received the 
degree of notice, which is contemplated by law.  
Specifically, VA provided the appellant and her 
representative copies of the appealed June 1998 rating 
decision, an October 1998 statement of the case, as well as 
supplemental statements of the case in September 2002 and 
October 2002 which provided notice of the evidence needed to 
support a claim for entitlement to service connection for the 
cause of the veteran's death and the reasons for the 
determination made regarding the claim on the merits.  In 
addition, in correspondence dated in August 2000, April 2001 
and September 2001 she was informed of the information and 
evidence she needed to submit and of the evidence that had 
been obtained by VA to assist in substantiating her claim.  
Further, the record discloses that the VA has also met its 
duty to assist the appellant in obtaining evidence necessary 
to substantiate her claim.  Most notably copies of relevant 
VA clinical records showing treatment of the veteran during 
his period of final hospitalization in February and March 
1993 have been obtained and associated with his claims file.  
In addition, the claims file in its entirety has been 
reviewed by a VA physician and a medical opinion has been 
proffered as to the etiological relationship contended by the 
appellant.  Thus, the Board concludes that the duty to notify 
and assist as contemplated by appellate provisions have been 
satisfied with respect to the issue noted.

II.  Entitlement to Service Connection for the 
Cause of the Veteran's Death.

At the time of the veteran's death service connection was in 
effect for peripheral neuropathy of the right lower 
extremity, secondary to alcoholism, evaluated as 20 percent 
disabling; peripheral neuropathy of the left lower extremity, 
secondary to alcoholism, evaluated as 20 percent disabling; 
and for hypertension, evaluated as 10 percent disabling.  
According to the death certificate the veteran died in March 
1993, as a result of carcinomatosis-rule out pancreas-rule 
out lung due to or as a consequence of malnourishment due to 
or as a consequence of dementia.  A March 1993 autopsy 
concluded that the cause of the veteran's death was a result 
of pancreatic adenocarcinoma that led to congestive heart 
failure.   

It is the appellant's basic assertion that the veteran's 
death was attributable to his service.  In this regard she 
maintains that the veteran was a very sick man during and 
after his release from the military.  

The veteran's service medical records contain no findings or 
diagnoses of or treatment for symptoms attributable to or 
indicative of pancreatic adenocarcinoma.  Service medical 
records do show that beginning in June 1966 the veteran was 
evaluated by service physicians for a 30-pound weight loss of 
unknown etiology over a period of 3 to 4 months despite a 
good appetite.  Diagnostic testing to include an upper 
gastrointestinal and small bowel series was normal.  In 
August 1966 the veteran was noted to be feeling better and 
his weight had in fact increased.  The service medical 
records also reveal several instances where the veteran 
reported complaints of abdominal pain and vomiting but no 
findings of pancreatic adenocarcinoma.  

An April 1977 record indicated that the veteran was seen with 
complaints that included abdominal tenderness.  A September 
1977 record shows that symptoms of nausea and vomiting were 
diagnosed as viral syndrome.  An August 1978 record noted 
that the veteran was treated for abdominal pain assessed as 
possible diverticulitis, pancreatitis, or lymphadenitis.  
Following clinical consultation, the diagnosis was 
gastroenteritis.  

In February 1980, the veteran, following concerns expressed 
by his commanding officer about his physical condition, to 
include alcohol abuse, underwent a complete physical.  On 
examination the veteran was noted to be an extremely thin 
individual in no acute distress.  In response to questioning 
the veteran denied a history of alcohol abuse.  Still, 
following clinical evaluation the diagnostic assessments were 
questionable alcohol abuse, questionable hypothyroid, and 
questionable malnutrition.  

The veteran was thereafter hospitalized in March 1980 with a 
two-week history of fatigue and weakness.  His weight on 
admission was 135.5 pounds and he was described on 
examination at admission as a slender, asthenic somewhat ill-
appearing individual.  During this hospitalization the 
veteran was placed at bed rest and given large doses of 
intravenous Thiamine and multivitamins.  He was noted to 
appear much better clinically after 48 hours and his hospital 
course was reported as benign.  Alcohol withdrawal and 
alcohol abuse with secondary peripheral neuropathy and a 
fatty liver were diagnosed.  

A follow-up progress note in April 1980 records the veteran's 
weight as 144.5 pounds with uniform and boots.  It was stated 
that the veteran had gained seven pounds.  The veteran was 
rehospitalized in May 1980 due to ethanol abuse and admitted 
to a Naval hospital for an ethanol rehabilitation program.

The veteran underwent his initial VA examination in December 
1980.  His weight was noted at this time to be 143 pounds and 
he was characterized by his examiner as well developed and 
fairly well nourished.  On physical examination the veteran's 
endocrine system as well as his other systems were found to 
be essentially normal exclusive of a finding on evaluation of 
the cardiovascular system of hypertension.  Probable 
alcoholism and peripheral neuropathy secondary thereto were 
noted on neuropsychiatric examination.

The veteran was hospitalized by VA beginning in June 1980 
following his transfer from the Womack Army Hospital where he 
had been admitted for intensive care and resuscitation 
following an episode of syncope.  He was suspected of alcohol 
cerebellar encephalopathy and was noted to have a history of 
delirium tremens, alcohol withdrawal seizures, and very poor 
nutrition due to alcohol abuse.  While hospitalized the 
veteran had a consultation with a VA dietitian and also a 
consultation with internal medicine for alcohol abuse and for 
check-ups of his liver and pancreatic functions.  An 
ultrasound examination of the pancreatic area showed it to be 
noncontributory.  Continuous alcohol dependence was the 
primary diagnosis at discharge.  

Following a VA hospitalization in June and July 1986, the 
veteran was discharged from the facility with diagnoses which 
included possible cerebellar encephalopathy secondary to 
alcohol dependence.  

The veteran's terminal hospital summary reveals that he 
presented in February 1993 for a routine neurology clinic 
appointment and was admitted to the VA Medical Center in 
Fayetteville, North Carolina, for weight loss.  History on 
admission recorded that the veteran's weight in September 
1992 had been 135 pounds, but now after about five months, it 
was 110 pounds, a 25-pound weight loss.  The numerous 
admitting diagnoses included marasmus kwashiorkor (protein-
energy malnutrition) and weight loss (25 pounds in the last 
five months) of unknown etiology.  The summary typed in 
February 1993 noted the veteran's symptoms and discussed his 
hospital course, his diet, and his test results.  A 
handwritten addendum indicated that the veteran was 
extensively worked up with tests and that he was placed on 
nasogastric tube feeding.  It was noted that the veteran was 
followed by cardiac and pulmonary services but his condition 
continued to go downhill and he expired.  An addendum to this 
summary noted that an autopsy revealed carcinoma of the 
pancreas with metastatic disease.

The Armed Forces Institute of Pathology in May 1993 reported 
that their review of tissue slides provided to them by the VA 
Medical Center resulted in agreement with the diagnosis of 
adenocarcinoma consistent with pancreatic origin with 
widespread metastatic disease (carcinomatosis).

In March 1993 the RO requested a VA physician review the 
veteran's clinical records and offer an opinion as to whether 
it is at least as likely as not that the symptoms/conditions 
that the veteran was treated for in service contributed 
substantially and materially to his death.  

In a memorandum dated in March 2002, a VA physician reported 
that he had reviewed the veteran's claims file and noted that 
it showed that the veteran had a rather prolonged history of 
severe alcohol abuse with peripheral neuropathy secondary 
thereto as well as hypertension.  He observed that there was 
no known connection between carcinoma of the pancreas and 
chronic ethanol abuse or hypertension.  He stated that for 
this reason he believed it was not likely that the symptoms 
the veteran was treated for in life, mainly the alcoholism 
and the peripheral neuropathy secondary to alcoholism and 
hypertension, contributed in any way to his death.  

III.  Analysis

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  The service-connected disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death, 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cancer becomes manifested to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 1991; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

There are primary causes of death which by there very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be 
reasonable basis for holding a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  In this situation, however, it would not 
generally reasonably hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3)(4); Lathan v. Brown, 7 Vet. 
App. 359 (1999).  

Although the appellant argues that the disabilities 
implicated in the veteran's death, shown to be adenocarcinoma 
of pancreatic origin with widespread metastatic disease, was 
caused by service, the Board notes that there is no evidence 
that pancreatic adenocarcinoma, a chronic disease within the 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a) was present in 
service or was manifested within one year of service.  The 
post service clinical records disclose that pancreatic 
adenocarcinoma was diagnosed immediately subsequent to the 
veteran's death by an autopsy in March 1993, many years after 
the veteran's service.  A medical opinion obtained from a VA 
physician in March 2002 following a review of the veteran's 
claims file noted that the veteran's death was a result of 
carcinoma of the pancreas causing congestive heart failure.  
He furthermore opined that it was not likely that the 
veteran's service-connected disabilities, specifically 
peripheral neuropathy secondary to alcoholism and 
hypertension, contributed in any way to his death.  

While the appellant has asserted that the pathology 
responsible for the veteran's death is related to service, 
she has not shown or claimed that she is qualified to offer 
medical statements or opinion on this matter.  Therefore, her 
opinion while offered in good faith, cannot be considered 
competent medical evidence and, as such, is insufficient to 
establish a nexus linking the veteran's pancreatic 
adenocarcinoma to service or a service-connected disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent medical evidence tending to suggest 
a causal connection to service or onset in service of any 
other disease processes identified as implicated in the 
veteran's death or a link between the veteran's death and his 
service-connected disabilities, service connection for the 
veteran's death is not warranted.  Because the evidence is 
not evenly balanced, the rule affording the claimant the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

